        CASE 0:20-cv-01967-JNE-ECW Doc. 28 Filed 08/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Jeffrey Weisen,                                      Case No. 20-CV-01967 (JNE/ECW)

              Plaintiff,
v.                                                       AMENDED
                                                PRETRIAL SCHEDULING ORDER
Northern Tier Retail LLC d/b/a Speedway,

              Defendant.


       This case is before the Court on the Fourth Stipulated Motion to Modify the

Pretrial Scheduling Order (Dkt. 26). Having considered the Stipulation and for good

cause shown, IT IS ORDERED that the Fourth Stipulated Motion (Dkt. 26) is

GRANTED and the Pretrial Scheduling Order (Dkt. 10), as amended by Docket Entries

17, 22, and 25, shall be modified as follows:

DEADLINE FOR FACT DISCOVERY

       1.     The deadline for the parties to conduct fact-witness depositions is extended
              to October 1, 2021.

DEADLINES FOR EXPERT DISCOVERY

       Disclosures of the identity of expert witnesses under Rule 26(a)(2)(A) and the full

disclosures required by Rule 26(a)(2)(B), and production of the written report prepared

and signed by the expert witness, must be made as follows:

       1.     Each side may take one deposition per expert.

       2.     Disclosure of the identifies of expert witnesses under Rule 26(a)(2)(A) and
              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
              written report prepared and signed by the expert witness) and the full
              disclosures required by Rule 26(a)(2)(C), shall be made as follows:
         CASE 0:20-cv-01967-JNE-ECW Doc. 28 Filed 08/04/21 Page 2 of 2




               a)     Initial identities and disclosures by Plaintiff on or before November
                      1, 2021.

               b)     Initial identities and disclosures by Defendant on or before
                      November 15, 2021

       3.      Expert discovery, including depositions, shall be completed by November
               30, 2021.

NON-DISPOSITIVE MOTION DEADLINES

       1.      Except as otherwise specifically set forth in this section, all non-dispositive
               motions and supporting documents, including those that relate to fact
               discovery, shall be filed and served on or before October 15, 2021.

       2.      All non-dispositive motions and support documents that relate to expert
               discovery shall be filed and served on or before December 15, 2021.

DISPOSITIVE MOTIONS

       All dispositive motions and supporting documents (notice of motion, motion,

memorandum of law, affidavits, and proposed order) shall be filed and served on or

before February 1, 2022.

TRIAL

       This case will be ready for a jury trial on or about June 6, 2022. The anticipated

length of trial is 2-3 days.

       All other deadlines and provisions of the Pretrial Scheduling Order, Pretrial

Scheduling Order (Dkt. 10), as amended by Docket Entries 17, 22, and 25, shall remain

in effect.


Dated: August 4, 2021                           s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge
